Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

This is a Final Office Action for Application Serial 15/914,153. In response to the Examiner’s action dated June 16, 2021.  Applicant, on September 14, 2021 amended claims 1-3 ,6-8, 10, 12, 15 -17,  and 19 -21.  The Applicant added new claims 23-26. The Applicant cancelled claims 4,5,18, and 22.  The claims 1-3, 6-17, 19 -21, and 23-26 are pending in this application and have been rejected below.

Response to Amendment

Claims 1-3,6-17, 19 -21, and 23-26 are pending in this application.

The 35 U.S.C. 101 rejections of claims 1-3,6-17, 19 -21, and 23-26 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the amended claims are examined in the 101 rejection, see below.
 
The amended claims 1-3, 6-17, 19 -21, and 23-26 are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed on September 14, 2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Response to Claim Rejection -35.U.S.C 101 
On page 9-12, Applicant submits, “… I. Prong 1: Claims 1-3, 6-17, 19-21, and 23-26 are not directed to a judicial exception. … the claims do not recite, calculating a probability. Rather, the claims recite, "determining ... a first probability whether ... meetings will be held," "a second probability whether ... meetings will be cancelled," and, "a third probability whether ... meetings will be rescheduled." However, similar to Example 39 of the 2019 PEG, there are no mathematical relationships or formulas explicitly recited in the claims. See 2019 PEG, Example 39. As such, the claims are not directed to mathematical concepts. …  Applicant respectfully notes that the claims more specifically recite, "train a machine learning classifier to classify the plurality of to be scheduled meetings by determining ... a first ... second ... [and] third probability ... and a ranked plurality of potential time slots for each of the ... meetings." However, training a machine learning classifier as recited in the claims is not related to fundamental economic principles or practices and commercial or legal interactions. Further, training a machine learning classifier by determining probabilities and ranked potential time slots is not related to managing behavior or relationships or interactions between people. As such, the claims are not directed towards methods of organizing human activity. … "The courts consider a mental process (thinking) that 'can be performed in the human mind, or by a human using a pen and paper' to be an abstract idea." MPEP 2604(a)(2)(III). However, the independent claims are also not directed to mental 
For at least these reasons, independent claims 1, 15, and 19 are not directed towards mathematical concepts, methods of organizing human activity, or mental processes. As such, the independent claims are not directed towards an abstract idea. Accordingly, the claims are not directed towards a judicial exception and meet prong 1 of the Alice/Mayo test. For at least the same reasons, claims 2, 3, 6-14, 16, 17, 20, 21, and 23-26, which ultimately depend from the independent claims, also meet prong 1 of the Alice/Mayo test. Accordingly, Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 101 and allowance of the claims …”.

Examiner respectfully disagrees. The claims 1-3, 6-17, 19 -21, and 23-26 are directed to a judicial exception.

On page 9-12, Applicant submits, “… II. Prong 2: Claims 1-3, 6-17, 19-21, and 23-26 are incorporated into a practical application …” …  “  the claims recite any alleged judicial exception, the claims incorporate the judicial exception into a practical application at least insofar as the claims represent an improvement. More specifically, the independent claims generally recite the additional elements of, "train a machine learning classifier to classify the plurality of to be scheduled meetings by determining ... a first ... second ... [and] third probability ... and a ranked plurality of potential time slots for each of the ... meetings." Further, such embodiments can determine such 
At least for the above reasons, independent claims 1, 15, and 19 incorporate the judicial exception into a practical application, thereby rendering the independent claims patent eligible. For at least the same reasons, claims 2, 3, 6-14, 16, 17, 20, 21, and 23-26 ultimately depend from the independent claims, and thus are also patent eligible subject matter. Accordingly, Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 101 and allowance of the claims …”.

Examiner respectfully disagrees. The claims 1-3, 6-17, 19-21, and 23-26 are not indicative of integration into a practical application. The claims 1-3, 6-17, 19-21, and 23-26 are not patent eligible under 35 U.S.C. 101.



Regarding the Applicant’s argument of, “ …. the claims represent an improvement. More specifically, the independent claims generally recite the additional elements of, "train a machine learning classifier to classify the plurality of to be scheduled meetings by determining ... a first ... second ... [and] third probability ... and a ranked plurality of potential time slots for each of the ... meetings”…” and “ … determining such probabilities in this way represents an improvement over meeting requests that are, "accepted, declined, or another time slot and/or day is suggested ... based upon the respective desired meeting participant's calendar …”…”.   As recited, these claims 
These limitations add insignificant extra-solution activity to the judicial exception. The limitations are not indicative of integration into a practical application. – See MPEP 2106.05 (g).  
Examiner submits, the claims 1-3, 6-17, 19-21, and 23-26 are not patent eligible under 35 U.S.C. 101, rejection below.  



Response to Claim Rejection -35.U.S.C 103 
On pages 12-13, Applicant submits, “ … claims 1-22 were rejected under 35 U.S.C. § 103 as being allegedly unpatentable over Hosabettu et al.(U.S. Patent Application Publication No. 2016/0019485, herein after, "Hosabettu"), in view of Byun et al. (U.S. Patent Application Publication No. 2019/0180248, hereinafter, "Byun"). Applicant respectfully traverses this rejection ….” and “ … Hosabettu does not reference machine learning, let alone the machine learning classifier recited in the independent claims. While Hosabettu references data models (see id., para. [0036]), Hosabettu's data models are not machine learning models. As such, Hosabettu does not disclose all the features of the independent claims, alone or in any type of combination with Byun. …” and “… the independent claims recite, "train a machine learning classifier to classify the plurality of to be scheduled meetings by determining ... a ranked plurality of potential time slots for each of the ... meetings." However, Hosabettu generating a flexibility score based on machine learning models is not related to determining a ranked plurality of potential time slots as recited in the independent claims. As such, Byun does not disclose all the features of the independent claims, alone or in any type of combination with Hosabettu.  … For at least these reasons, Hosabettu and Byun do not disclose all the features of independent claims 1, 15, and 19, alone or in any type of combination. As such, the independent claims are not obvious in view of the cited references. Thus, the independent claims are allowable over the cited references. For at least the same reasons, claims 2, 3, 6-13, 16, 17, 20, 21, and 23-26, which ultimately depend from the independent claims, are also allowable over the cited references. Accordingly, Applicant 

Examiner respectfully disagrees.  The amendment to the claims necessitate grounds for a new rejection. The claims  1-3, 6-17, 19-21, and 23-26 are rejected under 35 U.S.C. 103, see below.


Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-3, 6-17, 19-21, and 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 15 and 19) recite, “ … obtain a plurality of meeting attributes for a plurality of to be scheduled meetings comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants; and …  the plurality of to be scheduled meetings by determining, based upon the plurality of meeting attributes: a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants;  and a third probability whether each of the plurality of to be scheduled meetings will be rescheduled for each of the desired meeting participants; and a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability,..., and the third probability”.  Claims 1-3, 6-17, 19-21, and 23-26, in view of the claim limitations, are directed to the abstract idea of obtain a plurality of meeting attributes for a plurality of to be scheduled meetings comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants; and …  the plurality of to be scheduled meetings by determining, based upon the plurality of meeting attributes: a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants;  and a third probability whether each of the plurality of to be scheduled meetings will be rescheduled for each of the desired meeting participants; and a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability,..., and the third probability”...”. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited obtain a plurality of meeting attributes for a plurality of to be scheduled meetings comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants; and …  the plurality of to be scheduled meetings by determining, based upon the plurality of meeting attributes: a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants;  and a third probability whether each of the plurality of to be scheduled meetings will be rescheduled for each of the desired meeting participants; and a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability,..., and the third probability”...” are directed to scheduling a meeting, which is managing personal behavior relationships or interactions between people (including social activities, teaching and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Further,  regarding the limitations of “… determining, based upon the plurality of meeting attributes: a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants;  and a third probability whether each of the plurality of to be scheduled meeting, …” and “… a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based  upon the first probability, the second probability, and the third probability”, are directed to mathematical concepts. 

Accordingly, the claims are directed to certain methods of organizing human activity and a mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… “A meeting scheduling system comprising: a processor and a memory cooperating therewith, the processor configured to:”, “[[,]] train a machine learning classifier to classify”,…”…” in claim 1; “the meeting scheduling system”, “ the processor”, in claims 2, 3, 6 ; “the meeting scheduling system”, “the processor”, in claim 7, 8, 9, 10, 11; “the meeting scheduling system” in claim 14;   “the meeting scheduling system”, “the processor”,“ an optimization model”,  in claim 7, “the meeting scheduling system”, “the optimization model”, in claim 8;  “the meeting scheduling system”, in claims 12, 13, 14; “ using a processor and memory…”, “…to a meeting scheduler..”, “..the classifying…,” “…by the meeting scheduler…”, “train a machine learning classifier to classify ”,   in claim 15;  “the processor”, in claim 16, 17,   “a computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations comprising ”, “train a machine learning classifier to classify”, in claim 19; “ the computer readable medium … wherein the operations comprise”, in claim 20,21;  “the meeting scheduling system”, “the processor”, “the trained machine learning classifier”, in claims 23;  “the meeting scheduling system,” in claim 24; “the trained machined learning classifier”, in claim 25; “the computer readable medium”, “the trained machine learning classifier” in claims 26;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.- See MPEP 2106.05 (f).  
In addition, these additional elements (e.g., a machine learning classifier, an optimization model) merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 
Furthermore, with respect to the receiving and displaying, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 
Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 6- 14 & 16-17, & 20-21, & 23, 25,26 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Byun, et al. (US 2019/0,180,248 A1) at ([095] –[096], [104], [Figure 7B], [Figure 8], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification [024], [038]-[040] (describing that the embodiments of the invention may be implemented by one or more server computers executing computer code and client devices such as PC, tablet, and/or mobile wireless communication device.). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).  In addition, as noted above, with respect to the receiving and displaying, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g). Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-14, 16-18 and 20-22 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.  Step 2B: No



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-17, 19-21 and 23-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu (US 2016/0,019,485 A1) in view of Byun (Us 2019/0,180,248 A1)  and in further view of Bathiya (US 2015/0,324,755 A1) 

Regarding Claim 1,  (Currently Amended)

A meeting scheduling system comprising: a processor and a memory cooperating therewith, the processor configured to: obtain a plurality of meeting attributes for a plurality of to be scheduled meeting comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants, and [[,]]…the plurality of  the to be scheduled meeting by determining,  based upon the plurality of meeting attributes: 


Hosabettu [030],[Figure 1] teaches the system 100 for scheduling meetings between a plurality of participants having multiple profiles comprises one or more components coupled with each other. In one implementation, the system 100 comprises one or more client devices 102-1, 102-2, ... 102-N (collectively
referred to as client devices 102),  Hosabettu [030] –[035]., [046].

Hosabettu [011] teaches receiving by a meeting organizer system, meeting data and information about a plurality of registered participants. Then, the method comprises generating a unified view of one or more profiles of each of the registered participant based on one or more predefined rules. Further, the method determines a confidence score for predicting success of the meeting organization based on at least one of the meeting data and historical data of each of the registered participant., Hosabettu [011],[012],; Hosabettu teaches the confidence score is  calculated based on at least one of the meeting data and historical data of each of the participant.,  Hosabettu [027].

Hosabettu [058] teaches at block 502 details of selected participants are received by the meeting scheduler module 222. The extracted information may include calendar information (e.g., skills and rules) of each participant., Hosabettu [058], [Figure 5].

Hosabettu [062] teaches  At block 602, meeting data is received by the meeting analytics module 224. The meeting data may include type of meeting, role of the participant e.g.: mandatory or optional, list of participants for the meeting, roles of the participants, time for the proposed meeting, location of meeting, and mode of communication for the meeting etc. In addition, the meet-ing analytics module 224 extracts historical data of each of the participants from the historical data store 2 as an example, the historical data in the historical data store may include, 


a first probability whether each of the plurality of to be scheduled the meeting will be held for each of the desired meeting participants;  a second probability whether each of the plurality of to be scheduled meeting will be cancelled for each of the desired meeting participants; and a third probability whether each of the plurality of to be scheduled meeting will be rescheduled for each of the desired meeting participants; and
… potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability, and the third probability

Hosabettu [062] teaches analytical module 224 extracts historical data d of each of the participants from the historical data store 216 … may include …  requesting for meeting cancellation or request to postpone/prepone meeting by the participant, time of meeting and availability of participant at the timeslot… for the participant., Hosabettu [062]

Hosabettu [063] teaches at block 604, a confidence score (probability) of each of the participant for the meeting is determined. The meeting analytics module determines a confidence score for predicting success of the meeting organization 
 (Hosabettu teaches the initial score confidence (first probability) the registered participant accepts meeting (meeting will be held),;  Hosabettu teaches if the registered participant declines meeting proposal, then the initial confidence score is modified subtracting ‘y’ (second confidence score).; Hosabettu teaches the initial confidence score may be modified by adding z (third probability).) 

Hosabettu [065], [Figure 4] teaches based on the confidence score, the meeting organizer may reschedule the meeting schedule or modify the meeting schedule., [065], [Figure 4].

Hosabettu  [066] teaches if the confidence score is positive, then the meeting organizer transmits meeting invitation to the selected regis-tered participants on the participant device 102., Hosabettu  [066].

…

Although highly suggested, Hosabettu does not explicitly teach:
“…. train a machine learning classifier to classify …  and ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon … …”

Byun teaches:
“…. train a machine learning classifier to classify and … to be scheduled meetings based upon the first probability, the second probability, and the third probability …”

Byun [043] teaches the first and second flexibility scores may be evaluated to identify one of the first and second existing calendar events that has a higher probability of being rescheduled in view of the proposed calendar event.; Byun [063] teaches the event importance learning model … may generate a third interim utility score representing a probability that the calendar event can or will be rescheduled …the weight is representative of the a respective importance … in determining the overall flexibility score for the calendar event..

Byun [031]  teaches a factor used to generate flexibility scores may represent interest levels of invitees regarding a calendar event. An interest level of an invitee may be determined or estimated based on evaluating preferences of an invitee, previous calendar events attended by the invitee, previous calendar events rescheduled or cancelled by the invitee, and the like.;  Byun [030] –[035] teaches a factor used to generate flexibility scores may represent interest levels, time preferences, and location.; 

Byun [0041], [0057],[Figure 2] teaches The one or more machine-learning models may further include an event density learning model, which generates a second weighted interim score for the existing calendar event based on an event density of the calendar with which the existing calendar event is associated. An event density may be defined as a number of existing calendar events during a predefined time period within a calendar. The one or more machine-learning models may further include an event importance learning model, which generates a third weighted interim score based on a level of importance to the existing calendar event, and an invitee interest learning model, which generates a fourth weighted interim score based on a level of interest of one or more invites 

Byun teaches canceling an event.  Specifically, Byun teaches , “the function could take into account the probability of canceling the calendar event due to low importance. That is, when there are no alternative time slots for rescheduling an existing calendar event that would work for all attendees, the existing calendar event may be canceled in view of scheduling a more important meeting…”, Byun [055].

Byun [077], [Figure 4A, 4B, 4C] teach timeslots and temporal proximity (potential timeslots). ;  Byun [049] teaches at generate operation 206, a set of candidate utility scores for the calendar event over alternative times within a proximity range (t')  (potential time slots ) may be generated, Hosabettu [048] - [049], [087].


Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date  using learning models, as taught by Hosabettu, with use of Utility Machine Learning Model 240 and determining probabilities of acceptance, rejection, cancellation, as taught by Byun,  to significantly improve scheduling proposed calendar events over conventional, manually-intensive system  Byun [065]. 

Bathiya teaches:
“… and ranked plurality of potential time slots for each of the plurality of meetings based upon …”


Bathiya teaches the suggested timeslots are ranked in order from the closest match to the furthest match., Bathiya [035].

Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date to use learning models, as taught by Hosabettu, with determining probabilities of acceptance , rejection, cancellation, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. Bathiya teaches ranking timeslots. It would have been obvious to combine predicting the success of a calendar event using machine learning to identify timeslots, as taught by  Hosabettu and Byun, with ranking the timeslots, as taught by Bathiya, to increase availability of potential attendees by avoiding critical conflicting times., Bathiya [057].



Regarding Claim 2, (Currently Amended)

The meeting scheduling system of Claim 23 wherein the processor is configured to present, to a desired meeting participant, … .  


[ Same as above]  Hosabettu [063], [Figure 6]. ; 

 (Hosabettu teaches the initial score confidence (first probability) the registered participant accepts meeting (meeting will be held),;  Hosabettu teaches if the registered participant declines meeting proposal, then the initial confidence score is modified subtracting ‘y’ (second probability).; Hosabettu teaches the initial confidence score may be modified by adding z (third probability).) 

Hosabettu [066] teaches the meeting organizer transmits the meeting invitation to the selected registered participants on the participant device.

Bathiya further teaches:
“ … the first probability, the second probability, and the third probability….”  

Bathiya teaches plurality of timeslots includes determining a probability that … timeslot., Bathiya [claim 4];  Bathiya  teaches he “best” timeslot suggestions are based on the corresponding meeting request data, in DDM request data store 416, and the calendar data for both the organizer and the participants (invitees having accepted the meeting request), in calendar data store 414. The best timeslot suggestions are ranked from closest match to furthest match,  Bathiya [059]


Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date to use learning models, as taught by Hosabettu, with 


Regarding Claim 3,  (Currently Amended)

The meeting scheduling system of Claim 23 wherein the processor is configured to present, to each desired meeting participant, the selected time slot.  

Hosabettu [066] teaches the meeting organizer transmits the meeting invitation to the selected registered participants on the participant device.; Hosabettu [003] teaches calendar systems provide tools to find time for organizing a meeting. The tools look at available time and resources, finds the open space (potential time slots) that most closely matches the time and information about the availability of identifies participants; Hosabettu [003], [009].

	Byun further explicitly teaches: 
“… present, to each desired meeting participant, the selected time slot.  …”

Byun [036],[082] –[083], [Figure 1],[Figure 5] teaches the system event information used for the event planner  may include event name 504, suggested start time 506, suggested end time 508,  suggested location 510,  and importance of the event 512, organizer 520, and invitees 524. 



Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date to use learning models, as taught by Hosabettu, with determining probabilities of acceptance , rejection, cancellation, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. 



Regarding Claim 4, (Canceled)



Regarding Claim 5, (Canceled)



Regarding Claim 7, (Currently Amended)

The meeting scheduling system of Claim 1 wherein the processor is configured to run … … time slots.  

Hosabettu [003], [008], [Figure 5]

Hosabettu does not teach:
“… run an optimization model on the ranked plurality of potential  time slots. …”

Byun teaches:
“… run an optimization model on the ranked plurality of potential time slots…”

Byun [058] teaches Utility Machine Learning Models 240 may comprise various learning models that are optimized for specific purposes. The first interim utility score may be lower (thus, less flexible) when the calendar event density is high during the desired time period in temporal proximity to the calendar event. That is, the calendar event may be less likely to be rescheduled when the calendar event density in proximity to the calendar event is high and nearby time periods are not readily available for rescheduling the calendar event.

Bathiya further teaches:
“.. run an optimization model on the ranked plurality of potential time slots. …”

Bathiya teaches determine the near-best timeslots with the help of heuristic algorithms. Near-best timeslots include: (i) a timeslot determined by the calendaring program to be “best;” and (ii) other timeslot(s) within the designated “open timeslots.” Processing near-best timeslots may be helpful where many organizers schedule DDMs for overlapping open timeslots., Bathiya [050]


Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches  event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date  to combine information about the availability of identified participants, as taught by Hosabettu, flexibility ranking as indicated by the color of the calendar events, as taught by Byun,  to drastically improve and optimize 



Regarding Claim 8, (Currently Amended)

The meeting scheduling system of Claim 7 wherein …a probability that meetings with a higher priority will be held.  
	
Hosabettu  [064 ] teaches at block 606, an overall confidence score for predicting success of meeting is calculated.,  Hosabettu  [064 ], [Figure 6].


Hosabettu does not teach:
“… the optimization model is configured to increase …”

Byun teaches:
“… the optimization model is configured to increase a probability that meetings with a higher priority will held. …”


Byun [abstract] teaches a system and method to  provide optimized scheduling of calendar events based on flexibility scores of calendar events. A flexibility score may be representative of a probability or likelihood that a calendar event can or will be rescheduled in response to a conflicting calendar event. 

Byun [058] teaches Utility Machine Learning Models 240 may comprise various learning models that are optimized for specific purposes. The first interim utility score may be lower (thus, less flexible) when the calendar event density is high 

Byun [069] teaches Flexibility Score Generator 302 may retrieve conditions of existing calendar events, and generate flexibility scores for the existing calendar events based on processing by machine learning models.

Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches  event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date  to combine information about the availability of identified participants, as taught by Hosabettu, flexibility ranking as indicated by the color of the calendar events, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. 



Regarding Claim 9, (Previously Presented)

The meeting scheduling system of Claim 8 wherein the processor is configured … based upon at least one of a meeting attribute of … and a calculation … from the plurality of meeting attributes.  

[similar to claim 1], Hosabettu [011],[012]; Hosabettu [058], [Figure 5]; Hosabettu [062]-[064], [Figure 6]

Although highly suggested, Hosabettu does not teach:
“… to assign a priority … priority … of priority …

Byun [079] teaches  a flexibility score of Project Review 420A may be determined to be lower than the conditions (e.g., high priority) for scheduling the Focused Time. Byun [0080] As illustrated, the Project Review calendar event 420D, which was originally scheduled between 9:30 am and 10:30 am and analyzed to have medium-low flexibility may now need to be rescheduled or canceled to accommodate Focused Time 450. Byun [079]-[080], Figure 4A, Figure 4B, Figure 4C].

Hosabettu teaches meeting schedules are modified based on meeting attributes.  Byun teaches determining meeting priorities. It would have been obvious to one ordinary skill in the art to combine before the effective filing date to combine meeting attributes and confidence score calculation, as taught by Hosabettu, with ranking using visual indicators and prioritizing calendar events, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. 



Regarding Claim 10, (Currently Amended)

The meeting scheduling system of Claim 23 wherein the processor is configured to present, to the meeting scheduler, a respective probability of each desired meeting participant being available at a selected time slot.  

Hosabettu [063] teaches a confidence score (probability)  of each of the participant. The meeting analytical module determines a confidence for predicting success of the meeting organization based on … meeting data… then for each of the registered participant, the initial confidence score is modifies based on historical data such as:  participants accepts, participants declines, 



Regarding Claim 11, (Previously Presented)

The meeting scheduling system of Claim 1 wherein the processor is configured to calculate a joint respective probability each potential time slot is available based upon [[the]] respective determined probabilities of a meeting at corresponding time slots being cancelled or rescheduled.  

[Similar to claim 1] Hosabettu [062]-[064], [Figure 6].



Regarding Claim 12, (Currently Amended)

The meeting scheduling system of Claim 1 wherein the attributes of desired meeting participants comprise at least one of selected from a group consisting of:  participant identification, whether a desired meeting participant is required for the to be scheduled meetings, and whether the desired meeting participant is optional for the  to be scheduled meetings.  

[Similar to claim 1],  Hosabettu [062]-[064], [Figure 6] and

Hosabettu [056] teaches the meeting organizer inputs the meeting data like type of meeting, participant's role for the meeting e.g.: mandatory or optional, list of participants for the meeting, roles of the participants, time for the proposed meeting, location of meeting, and mode of communication
for the meeting etc., Hosabettu [056], [Figure 4].



Regarding Claim 13, (Original)

The meeting scheduling system of Claim 1 wherein the attributes of meetings already conducted for the desired meeting participants comprise date and time of the meetings already conducted, meeting participants at the meetings already conducted, and a classification of whether the meetings already conducted were held as originally scheduled, cancelled, or rescheduled.  

[Similar to claim 1],  Hosabettu [062]-[064], [Figure 6] 



Regarding Claim 14, (Original)

The meeting scheduling system of Claim 1 wherein the plurality of meeting attributes comprises unstructured data.  

[Similar to claim 1],  Hosabettu [062]-[064], [Figure 6] 

Hosabettu  [049] teaches at block 310, participant inputs data through the associated participant device 102. data aggregation module 226 retrieves the profile information of the participant from one or more mail servers 108 like Gmail™, Yahoo™ mail, MS exchange etc., Hosabettu  [049] –[050 ];  Hosabettu  [052] teaches  340, retrieve skills of the participant from the mail servers 108. In an embodiment, the data aggregation module 226 retrieves professional and personal skills of the participant from the one or more mail servers 108 and one or more networking servers 110.; Hosabettu [055] teaches implementing abstract 



Regarding Claim 15, (Currently Amended)

A method of scheduling a meeting comprising: using a processor and memory cooperating therewith to: obtain a plurality of meeting attributes for a plurality of to be scheduled meetings comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants; and [[,]] train a machine learning classifier to classify the plurality of to be scheduled meetings by determining, based upon the plurality of meeting attributes: a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; Page 4 of 14Appl. No. 15/941,513 Reply to Office Action of June 16, 2021 a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants; [[and]] a third probability whether each of the plurality of to be scheduled meetings will be rescheduled for each of the desired meeting participants; and a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability, and the third probability. 

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 15 is directed to “a method of scheduling a meeting comprising: using a processor and memory cooperating therewith”, Byun discloses the method as claimed ([095] –[096], [104], [Figure 7B], [Figure 8]. 



Regarding Claim 16, (Currently Amended)

The method of Claim 25 wherein using the processor comprises using the processor to present, to a desired meeting participant, the first probability, the second probability, and the third probability. 

[similar to claim 2]



Regarding Claim 17, (Currently Amended)

The method of Claim 25 wherein using the processor comprises using the processor to present, to each desired meeting participant, the selected time slot.  

[similar to claim 3], Hosabettu [003], [009], Byun [077], [Figure 4]



Regarding Claim 18, (Canceled)



Regarding Claim 19,  (Currently Amended)

A computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations comprising: obtain a plurality of meeting attributes for a plurality of to be scheduled meetings comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already Page 5 of 14Appl. No. 15/941,513 Reply to Office Action of June 16, 2021 conducted, and attributes of communications by the desired meeting participants; and [[,]] train a machine learning classifier to classify the plurality of to be scheduled meetings by determining, based upon the plurality of meeting attributes: a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants; [[and]] a third probability whether each of the plurality of to be scheduled meetings will be rescheduled for each of the desired meeting participants; and a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability, and the third probability.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 19 is directed to “a computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations”, Byun discloses the computer readable medium as claimed ([095] –[096], [104], [Figure 7B], [Figure 8]). 



Regarding Claim 20, (Currently Amended)

The computer readable medium of Claim 26 wherein the operations comprise presenting, to a desired meeting participant, the first probability, the second probability, and the third probability.  

[similar to  claim 2], Hossabettu [059], Bathiya [059]



Regarding Claim 21, (Currently Amended)

The computer readable medium of Claim 26 wherein the operations comprise presenting, to each desired recipient, the selected time slot.  

[similar to claim 3] , Hosabettu [003], [009], Byun [077], [Figure 4]



Regarding Claim 22, (Canceled)


Regarding Claim 23,  (New) 

The meeting scheduling system of claim 1, the processor further configured to determine a new ranked plurality of potential time slots for a new meeting based on a new plurality of meeting attributes and the trained machine learning classifier.  

Hossabettu [058], Byun [023]- [024 ], [058], [074] – [076], Bathiya [037] [050]

Hosabettu teaches meeting schedules are modified based on meeting attributes.  Byun teaches scheduling of calendar events based on flexibility scores (probability/ likelihood) of calendar events.  It would have been obvious to one of ordinary skill in the art to combine before the effective filing date to combine meeting attributes and confidence score calculation, as taught by Hosabettu, with ranking factors using machine learning models, as taught by Byun, to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003].  Bathiya teaches event scheduling conflict management. It would have been obvious before the effective filing date to combine scheduling meetings 



Regarding Claim 24, (New) 

The meeting scheduling system of claim 23, the processor further configured to present, to a meeting scheduler, the new ranked plurality of potential time slots for the new meeting based upon the determination.  

Hossabettu [058], Byun [023] - [024 ], [058], [074] – [076], Bathiya [037] [050]

Hosabettu teaches meeting schedules are modified based on meeting attributes.  Byun teaches scheduling of calendar events based on flexibility scores (probability/ likelihood) of calendar events.  It would have been obvious to one of ordinary skill in the art to combine before the effective filing date to combine meeting attributes and confidence score calculation, as taught by Hosabettu, with ranking factors using machine learning models, as taught by Byun, to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003].  Bathiya teaches event scheduling conflict management. It would have been obvious before the effective filing date to combine scheduling meetings and ranking factors of the meeting, as taught by Hosabettu and Byun, with the best timeslot suggestions are ranked, as taught by Bathiya, to increase availability of potential attendees by avoiding conflicting times., Bathiya [0057].



Regarding Claim 25,  (New) 

The method of claim 15, further comprising determining a new ranked plurality of potential time slots for a new meeting based on a new plurality of meeting attributes and the trained machine learning classifier.  


Hossabettu [058], Byun [023] - [024 ], [058], [074] – [076], Bathiya [037] [050]


Hosabettu teaches meeting schedules are modified based on meeting attributes.  Byun teaches scheduling of calendar events based on flexibility scores (probability/ likelihood) of calendar events.  It would have been obvious to one of ordinary skill in the art to combine before the effective filing date to combine meeting attributes and confidence score calculation, as taught by Hosabettu, with ranking factors using machine learning models, as taught by Byun, to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003].  Bathiya teaches event scheduling conflict management. It would have been obvious before the effective filing date to combine scheduling meetings and ranking factors of the meeting, as taught by Hosabettu and Byun, with the best timeslot suggestions are ranked, as taught by Bathiya, to increase availability of potential attendees by avoiding conflicting times., Bathiya [0057].



Regarding Claim 26, (New) 

The computer readable medium of claim 19, wherein the operations comprise determining a new ranked plurality of potential time slots for a new meeting based on a new plurality of meeting attributes and the trained machine learning classifier.


Hossabettu [058], Byun [023] - [024 ], [058], [074] – [076], Bathiya [037] [050]


Hosabettu teaches meeting schedules are modified based on meeting attributes.  Byun teaches scheduling of calendar events based on flexibility scores (probability/ likelihood) of calendar events.  It would have been obvious to one of .


Claims 6   is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu (US 2016/0,019,485 A1) in view of Byun (Us 2019/0,180,248 A1)  and in further view of Bathiya (US 2015/0,324,755 A1), Kozierok (Intelligence User Interfaces, 1993)



Regarding Claim 6, (Currently Amended)

The meeting scheduling system of Claim 1 wherein the processor is configured to: determine for each of the desired meeting participants a … that each of the desired meeting participants is available for respective time slots of the ranked plurality of potential time slots, where in ranking  …  the  plurality of potential time slots is further based the … probabilit[[ies]].

[similar to claim 5], Hosabettu [003], [009]


Hosabettu does not teach:
“… rank …fourth probability …”

Byun teaches:
“ … rank …fourth probability …. fourth …  to rank the plurality of time slots based upon a probability of desired meeting participants being available… fourth .. .”

Byun [0074] – [076] FIG. 4A depicts a graphical user interface 400A displaying calendars with multiple people, Flexibility levels (probability) of respective calendar events may be shown based on rendering patterns of the calendar events, as illustrated by shade codes 402. The meeting organizer may be scheduling a new calendar event, "Project Review." The meeting organizer may have specified a time range (time range) for the Project Review to be sometime between Sam and noon, and Alice 410, Bob 412, and Charlie 414 may be required invitees. The time range condition (time slots) may be illustrated by a solid frame between Sam and noon for the three invitees

Byun [076] teaches However, based on the flexibility analysis of the various existing calendar events on the invitees' calendars described herein, Meeting B 422 is the most flexible conflicting calendar event with the highest likelihood of being rescheduled by Bob 412 in favor of accepting proposed calendar event 420.

Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Byun teaches  event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date  to combine information about the availability of identified participants, as taught by Hosabettu, flexibility ranking as indicated by the color of the calendar events, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. 


“ …fourth probability …. Fourth …”

Kozierok teaches computation of prediction, [Kozierok p,84 column 1 paragraph 6 – column 2 paragraph 4 ]


    PNG
    media_image1.png
    100
    346
    media_image1.png
    Greyscale


Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Byun teaches  event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date  to combine information about the availability of identified participants, as taught by Hosabettu, flexibility ranking as indicated by the color of the calendar events, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine, predicting meeting success, using the probability factors, and rankings, as taught by Hosabettu, Byun, Bathiya with, confidence in the prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].


Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  Bellegarda (US 2017/0,357,716 A1) discloses 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623